DETAILED ACTION
Papers filed on 01/07/22 and 08/01/22 have been received.  The Information Disclosure Statements have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,928,885 issued to Jung.
 Regarding claim 1, Jung teaches a memory device (fig. 2) comprising: a memory cell array (240); a voltage generation circuit (220) generating one or more voltages supplied to the memory cell array; an input/output circuit (270) receiving an address indicating a region in the memory cell array; and a control circuit (210) controlling operations of the memory cell array, wherein the voltage generation circuit generates the voltages before a ready/busy signal changing from a ready state to a busy state. (fig. 5A and col. 15, lines 8-60 show read voltages generated before R/B signal changing from a ready state to a busy state.)
Regarding claim 18, Jung teaches the memory device according to claim 1, wherein the memory cell array includes a memory cell including a charge storage layer. (fig. 3 shows memory cells CI0-CMN being EEPROMs including a charge storage layer.)
Regarding claim 19, Jung teaches the memory device according to claim 1, wherein the memory device is a random access memory.  (col. 1, lines 31-40)
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the memory device according to claim 1, further comprising: a plurality of blocks provided in the memory cell array, wherein: the address includes a word line address and a block address received after the word line address, the voltages are supplied to the blocks when the word line address is received, and supply of the voltages to one or more non-selected blocks other than the selected block corresponding to the block address in the blocks is stopped when the block address is received, based on the block address.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (U.S. Patent 9,368,166) discloses a voltage generating circuit applying word line voltages to a memory array during a busy period of a memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/04/22

/SON L MAI/Primary Examiner, Art Unit 2827